

















ELEVENTH AMENDMENT TO
AGREEMENT OF LIMITED PARTNERSHIP
OF
HERSHA HOSPITALITY LIMITED PARTNERSHIP
July 31, 2019


THIS ELEVENTH AMENDMENT TO THE AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP (this “Eleventh Amendment”), dated as of July 31, 2019, is entered
into by HERSHA HOSPITALITY TRUST, a Maryland real estate investment trust, as
general partner (the “General Partner”) of HERSHA HOSPITALITY LIMITED
PARTNERSHIP, a Virginia limited partnership (the “Partnership”), for itself and
on behalf of the limited partners of the Partnership.


WHEREAS, the Amended and Restated Agreement of Limited Partnership of the
Partnership was executed on January 26, 1999, a First Amendment thereto was
executed on December 31, 1999, a Second Amendment thereto was executed on April
21, 2003, a Third Amendment thereto was executed on August 5, 2005, a Fourth
Amendment thereto was executed on May 18, 2011, a Fifth Amendment thereto was
executed on March 26, 2013, a Sixth Amendment thereto was executed on December
23, 2014, a Seventh Amendment thereto was executed on June 22, 2015, an Eighth
Amendment thereto was executed on May 27, 2016, a Ninth Amendment thereto was
executed on November 4, 2016, and a Tenth Amendment thereto was executed on
April 26, 2017 (the “Partnership Agreement”); and


WHEREAS, pursuant to the authority granted to the General Partner pursuant to
Article XI of the Partnership Agreement, the General Partner desires to amend
the Partnership Agreement to identify the Partnership Representative (as defined
below).
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the General Partner hereby
amends the Partnership Agreement as follows:
I.
Article I shall be amended by adding the following definitions in alphabetical
order:



“Designated Individual” has the meaning set forth in Section 10.05(b).


“Partnership Audit Rules” means Sections 6222 through 6241 of the Code and any
Treasury Regulations thereunder and comparable provisions of state and local
law.


“Partnership Representative” has the meaning set forth in Section 10.05(b).









--------------------------------------------------------------------------------





II.
The definition of Indemnitee shall be amended by deleting the period at the end
of the sentence and adding the following:

“, and (iii) any Partnership Representative and any Designated Individual.”


III.
Section 10.05 shall be deleted in its entirety and replaced with the following:



10.05 Tax Matters Partner; Partnership Representative; Tax Elections; Special
Basis Adjustments.


(a)For each taxable year of the Partnership beginning before January 1, 2018,
the General Partner shall be the Tax Matters Partner of the Partnership within
the meaning of Section 6231(a)(7) of the Code. As Tax Matters Partner, the
General Partner shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Tax Matters Partner.
The General Partner shall have the right to retain professional assistance in
respect of any audit of the Partnership by the Service and all out-of-pocket
expenses and fees incurred by the General Partner on behalf of the Partnership
as Tax Matters Partner shall constitute Partnership expenses. In the event the
General Partner receives notice of a final Partnership adjustment under Section
6223(a)(2) of the Code, the General Partner shall either (i) file a court
petition for judicial review of such final adjustment within the period provided
under Section 6226(a) of the Code, a copy of which petition shall be mailed to
all Limited Partners on the date such petition is filed, or (ii) mail a written
notice to all Limited Partners, within such period, that describes the General
Partner's reasons for determining not to file such a petition.


(b)For each taxable year of the Partnership beginning on or after January 1,
2018, the General Partner shall act as or appoint the “partnership
representative” of the Partnership for purposes of Section 6223(a) of the Code
and any comparable provisions of state and local law and, if necessary, shall
appoint a “designated individual” within the meaning of Treasury regulations
section 301.6223-1 and any comparable provisions of state and local law (the
“Partnership Representative” and “Designated Individual,” respectively). The
General Partner may designate a new Partnership Representative or Designated
Individual at any time subject to applicable law and shall designate a new
Partnership Representative or Designated Individual if such person or entity
resigns or is deemed ineligible. The Partnership Representative shall have all
of the powers and responsibilities of such position as provided in the Code and
Treasury regulations and may take any action or make any elections contemplated
by Partnership Audit Rules in its sole and absolute discretion. The Partnership
Representative shall have the right to retain professional assistance as it, in
its sole and absolute discretion, determines is necessary to or useful in the
performance of its duties, and all out-of-pocket expenses and fees incurred by
or in respect of the Partnership Representative shall constitute Partnership
expenses. Any Person who serves as Partnership Representative or Designated
Individual shall not be liable to the Partnership or any Partner for any action
it takes or fails to take in such capacity, unless such action or failure to act
constitutes gross negligence or deliberate misconduct. The provisions relating
to indemnification of the Indemnitees set forth in Section 6.03 hereof shall be
fully applicable to the Partnership Representative and the Designated
Individual, if any, acting as such. Upon the Partnership’s request, each Partner
shall provide to the Partnership within the required time frame any information
that the Partnership Representative believes may be necessary or appropriate to
resolve any tax issue relating to the Partnership or comply with or be eligible
to invoke any aspect of the Partnership Audit Rules. Notwithstanding any
provision of this Agreement to the contrary, any taxes, penalties, and interest
payable by the Partnership under the Partnership Audit Rules shall be treated as
attributable to the Partners, and, to the extent possible, the Partnership
Representative shall allocate the burden of any such amounts to those Partners
to whom such amounts are reasonably attributable. Any such amounts allocated to
a Partner, at the option of the Partnership Representative, shall (a) be
promptly paid to the Partnership by such Partner or (b) be paid by reducing the
amount of the current or next succeeding distribution or distributions which
would otherwise





--------------------------------------------------------------------------------





have been made to such Partner. The obligations of each Partner (or former
Partner) under this Section 10.05(b) shall survive the Transfer by such Partner
of its interest in the Partnership or the dissolution of the Partnership. In the
event a Partner Transfers its interest in the Partnership, the transferee and
transferor shall be jointly and severally liable for any liability with respect
to the obligations of the transferor Partner under this Section 10.05(b).


(c)Other than as required by the preceding paragraph, all elections required or
permitted to be made by the Partnership under the Code or any applicable state
or local tax law shall be made by the General Partner in its sole and absolute
discretion.


(d)In the event of a transfer of all or any part of the Partnership Interest of
any Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Properties.
Notwithstanding anything contained in Article V of this Agreement, any
adjustments made pursuant to Section 754 shall affect only the successor in
interest to the transferring Partner and in no event shall be taken into account
in establishing, maintaining or computing Capital Accounts for the other
Partners for any purpose under this Agreement. Each Partner will furnish the
Partnership with all information necessary to give effect to such election.


IV. Except as specifically defined herein, all capitalized terms shall have the
definitions provided in the Partnership Agreement. This Eleventh Amendment has
been authorized by the General Partner pursuant to Article XI of the Partnership
Agreement and does not require execution by the Limited Partners. No other
changes to the Partnership Agreement are authorized under this Eleventh
Amendment.




[Signature Page Follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Eleventh Amendment has been executed as of the date
first above written.
GENERAL PARTNER:
 
HERSHA HOSPITALITY TRUST,
a Maryland real estate investment trust
 
 
By:/s/ Ashish R. Parikh _____________________
Name: Ashish R. Parikh
Title: Chief Financial Officer







